Title: To Thomas Jefferson from Ebenezer Hazard, [17 February 1791]
From: Hazard, Ebenezer
To: Jefferson, Thomas



Thursday Morning. [17 Feb. 1791]

Mr. Hazard presents his respectful Compliments to Mr. Jefferson. It has occurred to him that if Mr. Jefferson would favor him with a Line or two recommendatory of his Undertaking, which he might be permitted to publish, it would expedite the printing of his Collection of State Papers, and render the public Appearance of that work less problematical than it will otherwise be, as the Sanction of Mr. Jefferson’s Name will undoubtedly occasion considerable Additions to the List of Subscribers.
It cannot be expected that a first Attempt of this kind can be complete, especially as Mr. Hazard was prevented, by his Appointment to Office, from prosecuting the Business in the regular Manner he at first proposed:—the Collection, however, contains a great Variety of valuable and important State Papers, and authentic historical Documents; a Part of which Mr. Hazard has left for Mr. Jefferson’s Inspection. These Records of the United Colonies of New England, though frequently refered to by Historians, have never been before published; and, including Mr. Hazard’s, there are but three Copies of them in being.
As it is necessary to publish the Proposals prior to the Recess of Congress, Mr. Hazard will take the Liberty of waiting on Mr. Jefferson in a Day or two.

